Citation Nr: 1013436	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1989 to 
October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the case subsequently was 
transferred to the RO in New York, New York.

The Veteran requested a Travel Board hearing in connection 
with his appeal, but withdrew the request in June 2005.

These matters were before the Board in December 2007 and were 
remanded to the originating agency for further development.  
They have since been returned to the Board for further 
appellate action.


REMAND

In its December 2007 remand, the Board noted that the 
Veteran's service treatment records did not specifically note 
complaints of or treatment for a left knee disability, but 
did document complaints of swollen, painful joints and 
treatment of soft tissue injuries of the left leg.

The Board also noted that an August 1999 VA X-ray study of 
the Veteran's left knee was unremarkable, an October 1999 MRI 
study revealed degenerative changes of the anterior and 
posterior horns of the medial meniscus, and a January 2003 
MRI study confirmed the presence of these tears, along with 
tiny effusion.

These conditions were noted in a December 2003 VA examination 
report.  In May 2004, a VA examiner opined that the 
conditions diagnosed in the December 2003 report were at 
least as likely as not caused by or the result of the 
Veteran's service injuries.  However, a different VA 
physician who reviewed the claims folder stated in a December 
2004 addendum that there was no evidence of an in-service 
injury to the left knee, and opined that it therefore was not 
likely that the Veteran's current meniscal tears and tiny 
effusion were related to any in-service injury.

The Board therefore determined that further development was 
necessary in order to reconcile the conflicting medical 
opinions regarding the etiology of the Veteran's left knee 
disability.

Additionally, the Board noted that the Veteran's service 
treatment records reflected a soft tissue injury to the left 
foot, but that no diagnosis regarding his left ankle was 
rendered.  The December 2003 VA examination report also 
contained no diagnosis of a left ankle disability.  However, 
the May 2004 VA examiner indicated that the Veteran's left 
ankle sprains were at least as likely as not caused by his 
left knee conditions.

Based on the evidence, the Board determined that it was 
unclear whether the Veteran currently had a left ankle 
disability, and whether such a condition, if it existed, was 
related to service.  

Pursuant to the Board's December 2007 remand instructions, 
the Veteran was scheduled for a VA examination in connection 
with his claims in November 2009.  He was sent notice of this 
examination by letter in October 2009, but failed to report 
to it.  In a communication received by VA in December 2009, 
the Veteran stated that he did not receive notification that 
he had been scheduled for a VA examination, and requested to 
be rescheduled for the examination.

Therefore, the Veteran should be rescheduled for the VA 
examination in connection with his claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Then, the Veteran should be afforded a 
VA examination by a physician who has 
not previously examined him.  The 
claims folder must be made available to 
and reviewed by the examiner.  Based 
upon the examination results and the 
claims folder review, the examiner 
should provide an opinion with respect 
to each currently present left knee and 
left ankle disorder as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to service.  The examiner 
should also provide an opinion as to 
whether there is a 50 percent or better 
probability that any left ankle 
disorder is etiologically related to a 
currently present left knee disorder.  
The rationale for all opinions should 
also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


